DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s elections in the reply filed on 02/26/2021, are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner began the prior art and double patent art search using Registry and Casreact of STN looking only for a species of genus formula I products of claims 1 and 20 with n as 2 or 3 and PG as CBz (see “SEARCH 5” in enclosed search notes).  This search retrieved an applicable prior art reference.  Therefore, the Markush search was not extended to other species of genus formula I of these product-by-process claims.  Furthermore, a review of said transcript by inventor and assignee/owner name search did not retrieve any double patent art references other than the family members of the instant application.
A review of PALM and PE2E SEARCH databases for inventor and assignee/owner name searching did not retrieve any new double patent (or prior art) references.  See “SEARCH 1” through “SEARCH 3” in enclosed search notes.
No claims have been withdrawn.
Current Status of 16/866,056
Original claims 1-20 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/866,056, filed 05/04/2020, as a continuation of 16/266,683, filed 02/04/2019, now U.S. Patent #:  10,640,471.  Application 16/266,683 is a continuation of 15/237,427, filed 08/15/2016, now U.S. Patent #:  10,196,366 and having 1 RCE-type filing therein.  Application 15/237,427 is a continuation of 14/543,464, filed 11/17/2014, now U.S. Patent #:  9,416,113.  Application 14/543,464 is a continuation of 13/368,172, filed 02/07/2012, now U.S. Patent #:  8,912,328.  Application 13/368,172 Claims Priority from Provisional Application 61/441,525, filed 02/10/2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 4-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by (WO 2006/023849 A2, referenced in IDS of 12/30/2020).
Instant claims 1-20 are constructed in the form of a product-by-process claims format:  “an oral delivery system comprising a diketopiperazine (DKP) of formula I synthesized by the method/produced by the process . . . ” wherein the process steps are then disclosed in instant claims 1 and 20.  This makes these claims subject to prior art rejection given the vast universe of prior art references teaching a DKP encompassed by genus formula I of instant claim 1 and 20.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  See MPEP 2113(I).
The reference STEVENSON discloses a diketopiperazine product of instant formula I, wherein PG is CBz and n is 2 (Example 1, p. 7) or wherein n is 3 (Example 2, p. 8).  Thus, STEVENSON anticipates the rejected instant claims since it teaches the product of the product-by-process claims.  See MPEP 2113(I).
Furthermore, the STEVENSON reference teaches “oral delivery system” (see page 2).  Alternatively, since the STEVENSON reference teaches Formula I, the DKP of Stevenson (Example 1 p. 7 or Example 2 p. 8) must necessarily possess the function of 
The above logic/rationale anticipates instant claims 1-2, 4, and 20.
Additionally, limitations/components of the method side of the product-by-process claims 1 and 20, such as instant claim 5-19 are rejected since the product of a product-by-process claim(s) determines patentability.  Again, STEVENSON teaches the DKP product of formula I of the instant claims 1 and 20 (see above), so, it automatically anticipates the instant rejected claims containing the method steps of the product-by-process claims.
Applicants can distinguish the instant claims from the prior art, such as STEVENSON, by revising all claims to method claims (and no product-by-process claims).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. U.S. 10,640,471 B2.  The instant claim-set of May 4, 2020 was used to make this rejection. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of producing a diketopiperazine of Formula I of reference claim 1 utilizes the same starting compounds and steps and reaction conditions to produce the same Formula I diketopiperazine as the instant claim 1 method (furthermore, the reference disclosure teaches “oral delivery system” as instantly claimed—see reference col. 1).  Thus, reference claim 1 anticipates instant claim 1.  Moreover, the limitations of the synthesis method (starting compounds, steps, reaction conditions, and product) of reference claim 19 anticipate the method of instant claim 20.
Furthermore, reference claims 2-8 anticipate instant claims 2-8, respectively.
Furthermore, reference claims 9-18 anticipate instant claims 9-19 in scope.
Claims 1-20 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,196,366 B2.  The instant claim-set of May 4, 2020 was used to make this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of reference claims 1-18 anticipate the scope of instant claims 1-20 (same reaction conditions, starting compounds, and diketopiperazine Formula I product).
Furthermore, reference disclosure col. 1 teaches “oral delivery system”.
Claims 1-20 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,416,113 B2.  The instant claim-set of May 4, 2020 was used to make this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the reference claims 1-18 anticipates the scope of the instant claims 1-20 wherein the product of reference claim 1 and claim 18 falls within the scope of/is encompassed by the genus formula I of instant claims 1 and 20.
Furthermore, “oral delivery system” is disclosed in reference col. 1.
Claims 1-20 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,912,328 B2.  The instant claim-set of May 4, 2020 was used to make this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of reference claims 1-7 anticipate the scope of instant claims 1-20 (same scope of reaction conditions, starting compounds, and products formed), wherein the product of reference claim 1 is encompassed by genus formulae of product of instant claims 1 and 20.
Furthermore, “oral delivery system” is disclosed in reference col. 1.
Conclusion
No claims are allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625